Filed 7/12/16 P. v. Sprague CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C080987

                   Plaintiff and Respondent,                                     (Super. Ct. No. 15F06208)

         v.

PASQUALE RAYMOND SPRAGUE,

                   Defendant and Appellant.




         Appointed counsel for defendant Pasquale Raymond Sprague has filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we will affirm the judgment.




                                                             1
                                     BACKGROUND
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
       On October 7, 2015, 41 live rounds of .22-long rifle ammunition were found in the
backseat of defendant’s car. Defendant pleaded no contest to being a felon in possession
of ammunition. (Pen. Code, § 30305, subd. (a)(1).) Per the parties’ agreement, the trial
court sentenced defendant to 120 days in county jail, awarded 13 days presentence
custody credit, and placed defendant on probation. The trial court imposed a $300
restitution fine (Pen. Code, § 1202.4, subd. (b)), a corresponding probation revocation
fine suspended unless probation is revoked (Pen. Code, § 1202.44), a criminal impact fee
(Pen. Code, § 1465.7, subd. (a)), a $40 court operations fee (Pen. Code, § 1465.8), and a
$30 conviction assessment (Gov. Code, § 70373). Defendant obtained a certificate of
probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and asks us to determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal. 3d 436.) Counsel advised
defendant of the right to file a supplemental brief within 30 days of the date of filing of
the opening brief. More than 30 days have elapsed, and we have received no
communication from defendant. We have undertaken an examination of the entire record
and find no arguable error that would result in a disposition more favorable to defendant.




                                              2
                                   DISPOSITION
       The judgment is affirmed.




                                              /s/
                                            Blease, Acting P. J.


We concur:




 /s/
Murray, J.




  /s/
Duarte, J.




                                        3